Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 28, 2020

                                      No. 04-20-00216-CV

               IN THE INTEREST OF A.F., J.J.L., AND J.A.R., CHILDREN

                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02310
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       The reporter’s record was due on April 17, 2020, but was not filed. On April 27, 2020,
the court reporter filed a notification of late record, requesting until May 1, 2020, to file the
reporter’s record. Although the reporter has failed to specify the other duties or activities which
preclude her from working on the record, we GRANT the court reporter’s requested extension
and ORDER the court reporter to file the reporter’s record in this court on or before May 1,
2020. The court reporter is reminded that this is an accelerated appeal of an order terminating
the appellant’s parental rights, which must be disposed of by this court within 180 days of the
date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2. Given the time constraints
governing the disposition of this appeal, further requests for extensions of time will be
disfavored.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court